DETAILED ACTION
This supplemental Non-Final Office Action is being sent because the previous Non-Final Office Action inadvertently omitted some claims from examination. This has been corrected below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the polynonionic material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that this claim should depend from claim 25, not claim 24; for the purposes of examination it will be treated as such.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8-16, 18, 20, 21, 23-27 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi (Alternate Deposition of Cationic and Anionic Polymers for the Improvement of Response Characteristics of Glucose Biosensor, Yuka KOBAYASHI, Sachie KUWAZAWA, Hidekazu SAIKI, Tomonori HOSHI, Yoshitomo KASHIWAGI, Jun-ichi ANZAI; Electrochemistry, Vol. 67, No. 12, 12.1999, p. 1147-1149.) in view of Gottlieb (US 2011/0319734) and Guiseppi-Elie (US 5766934).
Regarding claim 8, Kobayashi discloses a device for measurement of glucose concentration (abstract) comprising: an electrode configured to generate a signal indicative of a concentration of glucose in a host (figure 1); and a membrane located over the electrode comprising: a first domain that comprises an enzyme configured to react with glucose (figure 1, GOx layer); and a second domain configured to reduce passage therethrough of an interferent (figure 1, Polymer film), the second domain comprising a plurality of alternating polyelectrolyte layers, wherein the plurality of alternating polyelectrolyte layers comprise at least a plurality of polycationic layers or a plurality of polyanionic layers (abstract; “Introduction”), the second domain being configured to allow passage of hydrogen peroxide with minimal impedance (“Results and Discussion”; a standard redox reaction creates hydrogen peroxide for 
Gottlieb teaches an implantable device for continuous measurement of glucose concentration comprising an electrode configured to generate a signal indicative of a concentration of glucose in a host (abstract); and layers located over the electrode (figure 2C; paragraph [0110]), the layers comprising: a first domain that comprises an enzyme configured to react with glucose (GOx in figure 2C; paragraph [0110]) and a second domain configured to reduce passage therethrough of an interferent (layer IRM in figure 2C; paragraphs [0018], [0110]), wherein the second domain contacts the electrode and is less distal to the electrode than the first domain (figure 2C; paragraph [0110]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrodes and layers of Kobayashi in an implantable continuous glucose monitor, as taught by Gottlieb, since Gottlieb teaches use of similar components for that purpose. 
Kobayashi and Gottlieb do not disclose the second domain's layers having linear charge densities that are configured to allow the hydrogen peroxide to pass with minimal impedance. Guiseppi-Elie teaches a sensor (column 5, lines 4-45) configured to sense amounts of hydrogen peroxide that have passed through a multi-layer membrane, the layers of the membrane having different charge densities that, together, allow the hydrogen peroxide to pass with minimal interference (column 21, lines 25-53 – as Guiseppi-Elie’s device also is configured to measure H2O2, it must also inherently allow its passage with minimal interference, as interference would prevent effective measurement). It would have been obvious to one of ordinary skill in the art 

Regarding claim 9, Kobayashi further discloses that the second domain comprises an odd number of alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 10, Kobayashi further discloses that the second domain comprises a plurality of polycationic layers which form the most distal layer and the most proximal layer of the second domain (“Results and Discussion”, second paragraph, the polycationic layer of poly(allylamine) is most proximal; alternating layers from there would thus result in both the most proximal and most distal layers being polycationic).
Regarding claim 11, Kobayashi further discloses that the second domain comprises at least three alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 12, Kobayashi further discloses that the first and third most distal layers with respect to the electrode are polycationic layers (“Results and Discussion”, second paragraph), and the second most distal layer with respect to the electrode is a polyanionic layer (abstract, the polycationic layers alternate with polyanionic layers).
Regarding claim 13, Kobayashi further discloses that the second domain comprises at least five alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claims 14 and 16, Kobayashi discloses alternating polycationic layers with polyanionic layers (“Results and Discussion”, second paragraph), and also discloses having at 
Regarding claim 15, Kobayashi further discloses that the second domain comprises at least seven alternating polyelectrolyte layers (“Results and Discussion”, second paragraph).
Regarding claim 18, Heller further discloses that the electrode comprises an electroactive surface (paragraphs [0027], [0028]).
Regarding claims 20 and 21, Heller is not specific as to the average linear charge density of any of the layers; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Heller with the polycationic layer comprising a polycation with an average linear charge density from about 3.2x10-19 C/ Å to 16x10-19 C/ Å, particularly 3.2x10-19 C/ Å to 4.8x10-19 C/ Å, and the polyanionic layer comprising a polyanion with an average linear charge density from about 3.2x10-19 C/ Å to 16x10-19 C/ Å, particularly 3.2x10-19 C/ Å to 4.8x10-19 C/ Å, as part of optimizing the efficiency of the layers. The Examiner also notes that, based on the disclosure, there is no particular significance to these ranges, as Applicant also discloses use of ranges falling entirely outside these values as also being desirable (paragraph [0172] of corresponding publication 2013/0053666).

Regarding claims 25 and 26, Gottlieb’s membrane comprises a water-soluble polynonionic material grafted thereto (paragraph [0089], poly(ethylene glycol), identified in the disclosure of the instant invention as being a water-soluble polynonionic material in paragraph [0162] as filed).
Regarding claim 27, Kobayashi’s first and/or second polyanion comprises poly(styrene sulfonate) (Section 1 Introduction).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi, as applied and modified above, and further in view of Morris (US 2005/0038329).
Regarding claim 28, Kobayashi does not disclose the first and/or second polyanion comprising polyacrylic acid. Morris teaches a device for measurement of glucose concentration (paragraphs [0030], [0031]) comprising alternating polyelectrolyte layers (paragraphs [0069]-[0070]) over a sensing domain (paragraph [0066]), the polyanionic layers comprising polyacrylic acid (paragraph [0072]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Kobayashi, as modified above, using polyacrylic acid as the polyanion, as taught by Morris, because both are biocompatible such that it would be obvious to substitute one biocompatible polyanionic material suitable for use in a polyampholytic membrane for an equivalent.

Claims 22 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi in view of Gottlieb and Simpson (US 2010/0076283).
Regarding claim 22, Kobayashi discloses a device for measurement of glucose concentration (abstract) comprising: an electrode configured to generate a signal indicative of a concentration of glucose in a host (figure 1); and a membrane located over the electrode comprising: a first domain that comprises an enzyme configured to react with glucose (figure 1, GOx layer); and a second domain configured to reduce passage therethrough of an interferent (figure 1, Polymer film), the second domain comprising a plurality of alternating polyelectrolyte layers, wherein the plurality of alternating polyelectrolyte layers comprise at least a plurality of polycationic layers or a plurality of polyanionic layers (abstract; “Introduction”), the second domain being configured to allow passage of hydrogen peroxide with minimal impedance (“Results and Discussion”; a standard redox reaction creates hydrogen peroxide for measurement of concentration, such that passage must be allowed in order for measurement to take place), where the second domain is located proximal to the first domain and contacts the electrode (figure 1, Type A). Kobayashi does not specify where the sensor is to be used. 
Gottlieb teaches an implantable device for continuous measurement of glucose concentration comprising an electrode configured to generate a signal indicative of a concentration of glucose in a host (abstract); and layers located over the electrode (figure 2C; paragraph [0110]), the layers comprising: a first domain that comprises an enzyme configured to react with glucose (GOx in figure 2C; paragraph [0110]) and a second domain configured to reduce passage therethrough of an interferent (layer IRM in figure 2C; paragraphs [0018], [0110]), wherein the second domain contacts the electrode and is less distal to the electrode 
Simpson teaches a glucose-sensing device with an interference domain which is configured such that the device exhibits a low selectivity of acetaminophen over hydrogen peroxide (paragraphs [0152], [0162], [0184]), where the selectivity is determined in vitro by measuring a current response to varying concentrations of the H2O2 and acetaminophen (paragraphs [0233]-[0241). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Kobayashi and Gottlieb with the interference domain configured such that the device exhibits a low selectivity of acetaminophen over hydrogen peroxide, as taught by Simpson, in order to avoid inaccurate glucose measurements when the user is on medication. Simpson is not explicit as to the determination including measuring the device's current response versus concentrations of acetaminophen at 10 M aqueous acetaminophen, 50 M aqueous acetaminophen, and 100 M aqueous acetaminophen, and then performing linear regression, and wherein the hydrogen peroxide sensitivity is determined in vitro by measuring the device's current response versus concentrations of hydrogen peroxide at 1 M aqueous hydrogen peroxide, 2 M aqueous hydrogen peroxide, and 3 M aqueous hydrogen peroxide, and then performing linear regression, but generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), such that it would be obvious to try these values when formulating the membrane in order to achieve successful reduction of interferents. See MPEP 2144.05(II)
Regarding claim 29, Koyabashi’s first and/or second polycation comprises polyallamine hydrochloride (Section 1 Introduction, PAA).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9549692. Although the claims at issue are not both are directed to an implantable analyte concentration measurement device comprising a sensor and a membrane having a first domain configured to reduce flux of the analyte, a second domain with an enzyme, and a third domain configured to reduce passage of an interferent and comprising a plurality of alternating polyelectrolyte layers, where the device exhibits a selectivity for acetaminophen over hydrogen peroxide of less than 0.005, the selectivity being determined by dividing a device sensitivity for acetaminophen by a device sensitivity for hydrogen peroxide, the device sensitivities being determined in vitro by linear regressions of measurements of current responses to various concentrations of each of the acetaminophen and hydrogen peroxide.

Response to Arguments
Applicant’s most recent arguments, filed 19 February 2021, were addressed in the previous Office Action. The rejections presented above have not changed from those mailed 28 April 2021 except for adding rejections for the claims which were inadvertently omitted from that Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791